DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mixed Rendering System and Mixed Rendering Method for Reducing Latency in VR Content Transmission  or a title more indicative of the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2018/0190020 A1, hereinafter referenced “Mullins”) in view of Cui  (CN 107274469 A, hereinafter referenced “Cui”).


In regards to claim 1. Mullins discloses a mixed rendering system, comprising: a client device (Mullins, Abstract), configured to perform: 
-determining at least one user-interactable object of a virtual environment (Mullins, paragraph [0031]; Reference discloses in one example embodiment, the AR device 104 may use internal or external sensors to track the location and orientation of the AR device 104 relative to the physical object 112…data from the sensors may be used for analytics data processing at the AR device 104 or at the server 108 for analysis on usage and how the user 102 is interacting with the physical object 112. For example, the analytics data may track at what locations (e.g., points or features) on the physical or virtual object the user 102 has looked, how long the user 102 has looked at each location on the physical or virtual object, how the user 102 held the AR device 104 when looking at the physical or virtual object, which features of the virtual object the user 102 interacted with (e.g., such as whether the user 102 tapped on a link in the virtual object), and any suitable combination thereof ); 
-rendering the at least one user-interactable object (Mullins, paragraph [0035]; Reference discloses sensors 204 may be used to identify real world objects in a field of view of the AR device 104. For example, a virtual object may be rendered and displayed in the display 206 when the sensors 204 indicate that the AR device 104 is oriented towards at the physical object 112); 


-and providing the visual content of the virtual environment (Mullins, paragraph [0035]; Reference discloses a virtual object may be rendered and displayed in the display 206 when the sensors 204 indicate that the AR device 104 is oriented towards at the physical object 112. The virtual object being the provided visual content within the AR environment provided by the AR device).
Mullins does not disclose but Cui  teaches
-receiving a background scene frame of the virtual environment (Cui , paragraphs [0036] and [0039]; Reference at [0036] discloses a Step (1) Split the 3D model of the VR application into two parts: an interaction model and an environment model. They will correspond to the dynamic interactive content and static environment content of the VR application. The static environment interpreted as the background scene of the VR environment. Paragraph [0039] further details the server compresses the elements in the panorama set (for example, compressing each panorama into an I frame in H.264) (i.e. generation of background scene frames which are later received from the server by the client device see [0040])); 
-blending the at least one rendered user-interactable object with the background scene frame as a visual content of the virtual environment (Cui , paragraphs [0036], [0040], and [0042]; Reference at paragraph [0036] discloses the process for splitting 3D model of VR application into dynamic interactive content and static content as taking game applications as an example, the dynamic interactive content is usually the player's character and weapons (i.e. user interactable object), and the static environment content is the virtual world where the player is located. Paragraph [0040] discloses step (5) The client compiles and loads the split interaction model and establishes a connection with the server. Paragraph [0042] discloses in Step (7) The client invokes the local GPU in real time to render the corresponding interactive content according to the interactive information of the user (interpreted as the blending of the user-interactable object and background scene frame)); 
Mullins and Cui  are combinable because they are in the same field of endeavor regarding augmented reality rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins to include the collaborative VR rendering features of Cui  in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences on mobile devices applicable to improving the mobile VR rendering system as taught in Mullins.

In regards to claim 2. Mullins in view of Cui  teach the mixed rendering system according to claim 1.
Mullins further discloses
-wherein the client device comprises a head-mounted display of a virtual reality system or comprises a computing device connected with the head-mounted display, wherein the virtual reality system provides a virtual reality service corresponding to the virtual environment (Mullins, paragraphs [0024]-[0025]; Reference at paragraph [0024] discloses The server 108 may be part of a network-based system. For example, the network-based system may be or include a cloud-based server system that provides AR content (interpreted as VR service corresponding to VR environment) to the AR device 104 as paragraph [0025] discloses that the AR device 104 includes a head mounted display (HMD)).

In regards to claim 3. Mullins in view of Cui  teach the mixed rendering system according to claim 2.
Mullins further discloses
-wherein the virtual environment comprises a user representative object corresponding to the head-mounted display of the virtual reality system (Mullins, paragraph [0031]; Reference discloses data from the sensors may be used for analytics data processing at the AR device 104 or at the server 108 for analysis on usage and how the user 102 is interacting with the physical object 112…the analytics data may track at what locations (e.g., points or features) on the physical or virtual object the user 102 has looked, how long the user 102 has looked at each location on the physical or virtual object, how the user 102 held the AR device 104 when looking at the physical or virtual object, which features of the virtual object the user 102 interacted with), 
-and each of the at least one user-interactable object comprises a virtual object spaced from the user representative object within a predetermined distance (Mullins, paragraph [0029] and [0035]; Reference at [0029] discloses the AR device 104 may also identify tracking data related to the physical object 112 (e.g., GPS location of the AR device 104, orientation, distance to physical object 112. Paragraph [0035] discloses a virtual object may be rendered and displayed in the display 206 when the sensors 204 indicate that the AR device 104 is oriented towards at the physical object 112. The tracking identifying location of the AR device in relation to the physical object which also reflects position of the rendered virtual object interpreted as each of the at least one user-interactable object comprises a virtual object spaced from the user representative object within a predetermined distance).

In regards to claim 4. Mullins in view of Cui teach the mixed rendering system according to claim 2.
Mullins further discloses
-wherein the virtual reality system further comprises at least one handheld controller connected with the client device, and the virtual environment comprises at least one controller representative object corresponding to the at least one handheld controller, wherein each of the at least one user-interactable object comprises a virtual object spaced from each controller representative object within a predetermined distance (Mullins, paragraph [0031]; Reference discloses data from the sensors may be used for analytics data processing at the AR device 104 or at the server 108 for analysis on usage and how the user 102 is interacting with the physical object 112…the analytics data may track at what locations (e.g., points or features) on the physical or virtual object the user 102 has looked, how long the user 102 has looked at each location on the physical or virtual object, how the user 102 held the AR device 104 when looking at the physical or virtual object, which features of the virtual object the user 102 interacted with. The AR device interpreted as having a handheld controlled since the user 102 is holding the device, the virtual object corresponds to the controller based on the fact that the system detects the interactions with it regarding user 102, and the tracked location from the AR device in relation to the virtual object is the predetermined distance (see previously cited paragraphs [0029] and [0035] above)).

In regards to claim 5. Mullins in view of Cui teach the mixed rendering system according to claim 2.
Mullins further discloses
-wherein the virtual reality system further comprises at least one handheld controller connected with the client device, the virtual environment comprises at least one controller representative object corresponding to the at least one handheld controller, and the at least one user-interactable object comprises the at least one controller representative object corresponding to the at least one handheld controller (Mullins, paragraph [0031]; Reference discloses data from the sensors may be used for analytics data processing at the AR device 104 or at the server 108 for analysis on usage and how the user 102 is interacting with the physical object 112…the analytics data may track at what locations (e.g., points or features) on the physical or virtual object the user 102 has looked, how long the user 102 has looked at each location on the physical or virtual object, how the user 102 held the AR device 104 when looking at the physical or virtual object, which features of the virtual object the user 102 interacted with. The AR device interpreted as having a handheld controlled since the user 102 is holding the device, the virtual object corresponds to the controller based on the fact that the system detects the interactions with it regarding user 102, and the tracked location from the AR device in relation to the virtual object is the predetermined distance (see previously cited paragraphs [0029] and [0035] above)).

In regards to claim 6. Mullins in view of Cui teach the mixed rendering system according to claim 2.
Mullins further discloses
-wherein the virtual reality system further comprises at least one handheld controller connected with the client device, and the virtual environment comprises at least one controller representative object corresponding to the at least one handheld controller, the at least one controller representative object moves along with the at least one handheld controller, and the client device is further configured to perform: predicting a moving path of each controller representative object within a predetermined time (Mullins, paragraphs [0095]-[0099]; Reference discloses generating and rendering an augmented reality (AR) content in the display of the device; tracking user interactions with the AR content of a user of the device; determining a context of the user interactions with the AR content based on the user interactions. generating a behavioral analysis of a user of the device based on the context of the user interaction; generating a predictive model of the user of the device based on the behavioral analysis. The context would allow for analysis of a predetermined time (as discussed in preceding paragraphs [0057] and [0060]) as the tracking of the AR device and content for generating a predictive model is interpreted as the movement path prediction)
-obtaining at least one virtual object on the moving path of each controller representative object within the predetermined time; and defining the at least one virtual object as the at least one user-interactable object (Mullins paragraphs [0097]-[0100]; References disclose determining a context of the user interactions with the AR content based on the user interactions; generating a behavioral analysis of a user of the device based on the context of the user interaction; generating a predictive model of the user of the device based on the behavioral analysis; and modifying the AR content based on the predictive model of the user of the device. The generating of the AR content based on the tracking of the user interaction and predictive modelling for subsequent modification of the content interpreted as obtaining at least one virtual object on the moving path of each controller representative object within the predetermined time; and defining the at least one virtual object as the at least one user-interactable object).
In regards to claim 7. Mullins in view of Cui teach the mixed rendering system according to claim 2.
Mullins further discloses
-wherein the virtual environment comprises a user representative object corresponding to the head-mounted display of the virtual reality system, and the client device is further configured to perform: 
-predicting a moving path of the user representative object within a predetermined time (Mullins, paragraphs [0095]-[0099]; Reference discloses generating and rendering an augmented reality (AR) content in the display of the device; tracking user interactions with the AR content of a user of the device; determining a context of the user interactions with the AR content based on the user interactions. generating a behavioral analysis of a user of the device based on the context of the user interaction; generating a predictive model of the user of the device based on the behavioral analysis. The context would allow for analysis of a predetermined time (as discussed in preceding paragraphs [0057] and [0060]) as the tracking of the AR device and content for generating a predictive model is interpreted as the movement path prediction); 
-obtaining at least one virtual object on the moving path of the user representative object within the predetermined time; and defining the at least one virtual object as the at least one user-interactable object (Mullins, paragraphs [0097]-[0100]; References disclose determining a context of the user interactions with the AR content based on the user interactions; generating a behavioral analysis of a user of the device based on the context of the user interaction; generating a predictive model of the user of the device based on the behavioral analysis; and modifying the AR content based on the predictive model of the user of the device. The generating of the AR content based on the tracking of the user interaction and predictive modelling for subsequent modification of the content interpreted as obtaining at least one virtual object on the moving path of the user representative object within the predetermined time; and defining the at least one virtual object as the at least one user-interactable object).

In regards to claim 8. Mullins in view of Cui  teach the mixed rendering system according to claim 1.
Mullins does not disclose but Cui  teaches
-further comprising a remote server connected to the client device and configured to perform: determining a background part of the virtual environment; rendering the background part as the background scene frame; and transmitting the background scene frame to the client device (Cui , paragraphs [0036], [0039], and [0042]; Reference at [0036] discloses a Step (1) Split the 3D model of the VR application into two parts: an interaction model and an environment model. They will correspond to the dynamic interactive content and static environment content of the VR application. The static environment interpreted as the background scene of the VR environment. Paragraph [0039] further details the server compresses the elements in the panorama set (for example, compressing each panorama into an I frame in H.264) (i.e. generation of background scene frames which are later received from the server by the client device see [0040]). Paragraph [0042] discloses the rendering of the interactive content pertaining to the panorama frames received at the client device from the server).
Mullins and Cui are combinable because they are in the same field of endeavor regarding augmented reality rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins to include the collaborative VR rendering features of Cui  in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences on mobile devices applicable to improving the mobile VR rendering system as taught in Mullins.

In regards to claim 12. Mullins discloses a mixed rendering method, adapted to a client device of a mixed rendering system (Mullins, Abstract), wherein the method comprises: determining, by the client device, at least one user-interactable object of a virtual environment (Mullins, paragraph [0031]; Reference discloses in one example embodiment, the AR device 104 may use internal or external sensors to track the location and orientation of the AR device 104 relative to the physical object 112…data from the sensors may be used for analytics data processing at the AR device 104 or at the server 108 for analysis on usage and how the user 102 is interacting with the physical object 112. For example, the analytics data may track at what locations (e.g., points or features) on the physical or virtual object the user 102 has looked, how long the user 102 has looked at each location on the physical or virtual object, how the user 102 held the AR device 104 when looking at the physical or virtual object, which features of the virtual object the user 102 interacted with (e.g., such as whether the user 102 tapped on a link in the virtual object), and any suitable combination thereof); 
-rendering, by the client device, the at least one user-interactable object (Mullins, paragraph [0035]; Reference discloses sensors 204 may be used to identify real world objects in a field of view of the AR device 104. For example, a virtual object may be rendered and displayed in the display 206 when the sensors 204 indicate that the AR device 104 is oriented towards at the physical object 112); 


-and providing, by the client device, the visual content of the virtual environment (Mullins, paragraph [0035]; Reference discloses a virtual object may be rendered and displayed in the display 206 when the sensors 204 indicate that the AR device 104 is oriented towards at the physical object 112. The virtual object being the provided visual content within the AR environment provided by the AR device).
Mullins does not disclose but Cui teaches
-receiving, by the client device, a background scene frame of the virtual environment (Cui , paragraphs [0036] and [0039]; Reference at [0036] discloses a Step (1) Split the 3D model of the VR application into two parts: an interaction model and an environment model. They will correspond to the dynamic interactive content and static environment content of the VR application. The static environment interpreted as the background scene of the VR environment. Paragraph [0039] further details the server compresses the elements in the panorama set (for example, compressing each panorama into an I frame in H.264) (i.e. generation of background scene frames which are later received from the server by the client device see [0040]));  
-blending, by the client device, the at least one rendered user-interactable object with the background scene frame as a visual content of the virtual environment (Cui , paragraphs [0036], [0040], and [0042]; Reference at paragraph [0036] discloses the process for splitting 3D model of VR application into dynamic interactive content and static content as taking game applications as an example, the dynamic interactive content is usually the player's character and weapons (i.e. user interactable object), and the static environment content is the virtual world where the player is located. Paragraph [0040] discloses step (5) The client compiles and loads the split interaction model and establishes a connection with the server. Paragraph [0042] discloses in Step (7) The client invokes the local GPU in real time to render the corresponding interactive content according to the interactive information of the user (interpreted as the blending of the user-interactable object and background scene frame)); 
Mullins and Cui are combinable because they are in the same field of endeavor regarding augmented reality rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins to include the collaborative VR rendering features of Cui in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences on mobile devices applicable to improving the mobile VR rendering system as taught in Mullins.

In regards to claim 13. Mullins in view of Cui teach the mixed rendering method according to claim 12.
Mullins further discloses
-wherein the client device comprises a head-mounted display of a virtual reality system or comprises a computing device connected with the head-mounted display, wherein the virtual reality system provides a virtual reality service corresponding to the virtual environment (Mullins, paragraphs [0024]-[0025]; Reference at paragraph [0024] discloses The server 108 may be part of a network-based system. For example, the network-based system may be or include a cloud-based server system that provides AR content (interpreted as VR service corresponding to VR environment) to the AR device 104 as paragraph [0025] discloses that the AR device 104 includes a head mounted display (HMD)).

In regards to claim 14. Mullins in view of Cui teach the mixed rendering method according to claim 13.
Mullins further discloses
-wherein the virtual environment comprises a user representative object corresponding to the head-mounted display of the virtual reality system (Mullins, paragraph [0031]; Reference discloses data from the sensors may be used for analytics data processing at the AR device 104 or at the server 108 for analysis on usage and how the user 102 is interacting with the physical object 112…the analytics data may track at what locations (e.g., points or features) on the physical or virtual object the user 102 has looked, how long the user 102 has looked at each location on the physical or virtual object, how the user 102 held the AR device 104 when looking at the physical or virtual object, which features of the virtual object the user 102 interacted with), and each of the at least one user-interactable object comprises a virtual object spaced from the user representative object within a predetermined distance (Mullins, paragraph [0029] and [0035]; Reference at [0029] discloses the AR device 104 may also identify tracking data related to the physical object 112 (e.g., GPS location of the AR device 104, orientation, distance to physical object 112. Paragraph [0035] discloses a virtual object may be rendered and displayed in the display 206 when the sensors 204 indicate that the AR device 104 is oriented towards at the physical object 112. The tracking identifying location of the AR device in relation to the physical object which also reflects position of the rendered virtual object interpreted as each of the at least one user-interactable object comprises a virtual object spaced from the user representative object within a predetermined distance).

In regards to claim 15. Mullins in view of Cui teach the mixed rendering method according to claim 13.
Mullins further discloses
-wherein the virtual reality system further comprises at least one handheld controller connected with the client device, and the virtual environment comprises at least one controller representative object corresponding to the at least one handheld controller, wherein each of the at least one user-interactable object comprises a virtual object spaced from each controller representative object within a predetermined distance (Mullins, paragraph [0031]; Reference discloses data from the sensors may be used for analytics data processing at the AR device 104 or at the server 108 for analysis on usage and how the user 102 is interacting with the physical object 112…the analytics data may track at what locations (e.g., points or features) on the physical or virtual object the user 102 has looked, how long the user 102 has looked at each location on the physical or virtual object, how the user 102 held the AR device 104 when looking at the physical or virtual object, which features of the virtual object the user 102 interacted with. The AR device interpreted as having a handheld controlled since the user 102 is holding the device, the virtual object corresponds to the controller based on the fact that the system detects the interactions with it regarding user 102, and the tracked location from the AR device in relation to the virtual object is the predetermined distance (see previously cited paragraphs [0029] and [0035] above)).

In regards to claim 16. Mullins in view of Cui teach the mixed rendering method according to claim 13.
Mullins further discloses
-wherein the virtual reality system further comprises at least one handheld controller connected with the client device, the virtual environment comprises at least one controller representative object corresponding to the at least one handheld controller, and the at least one user-interactable object comprises the at least one controller representative object corresponding to the at least one handheld controller (Mullins, paragraph [0031]; Reference discloses data from the sensors may be used for analytics data processing at the AR device 104 or at the server 108 for analysis on usage and how the user 102 is interacting with the physical object 112…the analytics data may track at what locations (e.g., points or features) on the physical or virtual object the user 102 has looked, how long the user 102 has looked at each location on the physical or virtual object, how the user 102 held the AR device 104 when looking at the physical or virtual object, which features of the virtual object the user 102 interacted with. The AR device interpreted as having a handheld controlled since the user 102 is holding the device, the virtual object corresponds to the controller based on the fact that the system detects the interactions with it regarding user 102, and the tracked location from the AR device in relation to the virtual object is the predetermined distance (see previously cited paragraphs [0029] and [0035] above)).

In regards to claim 17. Mullins in view of Cui teach the mixed rendering method according to claim 13.
Mullins further discloses
-wherein the virtual reality system further comprises at least one handheld controller connected with the client device, and the virtual environment comprises at least one controller representative object corresponding to the at least one handheld controller, the at least one controller representative object moves along with the at least one handheld controller, and the client device is further configured to perform: predicting a moving path of each controller representative object within a predetermined time (Mullins, paragraphs [0095]-[0099]; Reference discloses generating and rendering an augmented reality (AR) content in the display of the device; tracking user interactions with the AR content of a user of the device; determining a context of the user interactions with the AR content based on the user interactions. generating a behavioral analysis of a user of the device based on the context of the user interaction; generating a predictive model of the user of the device based on the behavioral analysis. The context would allow for analysis of a predetermined time (as discussed in preceding paragraphs [0057] and [0060]) as the tracking of the AR device and content for generating a predictive model is interpreted as the movement path prediction); 
-obtaining at least one virtual object on the moving path of each controller representative object within the predetermined time; and defining the at least one virtual object as the at least one user-interactable object (Mullins, paragraphs [0097]-[0100]; References disclose determining a context of the user interactions with the AR content based on the user interactions; generating a behavioral analysis of a user of the device based on the context of the user interaction; generating a predictive model of the user of the device based on the behavioral analysis; and modifying the AR content based on the predictive model of the user of the device. The generating of the AR content based on the tracking of the user interaction and predictive modelling for subsequent modification of the content interpreted as obtaining at least one virtual object on the moving path of each controller representative object within the predetermined time; and defining the at least one virtual object as the at least one user-interactable object).

In regards to claim 18. Mullins in view of Cui teach the mixed rendering method according to claim 13.
Mullins further discloses
-wherein the virtual environment comprises a user representative object corresponding to the head-mounted display of the virtual reality system, and the client device is further configured to perform: predicting a moving path of the user representative object within a predetermined time (Mullins, paragraphs [0095]-[0099]; Reference discloses generating and rendering an augmented reality (AR) content in the display of the device; tracking user interactions with the AR content of a user of the device; determining a context of the user interactions with the AR content based on the user interactions. generating a behavioral analysis of a user of the device based on the context of the user interaction; generating a predictive model of the user of the device based on the behavioral analysis. The context would allow for analysis of a predetermined time (as discussed in preceding paragraphs [0057] and [0060]) as the tracking of the AR device and content for generating a predictive model is interpreted as the movement path prediction);
-obtaining at least one virtual object on the moving path of the user representative object within the predetermined time; and defining the at least one virtual object as the at least one user-interactable object (Mullins, paragraphs [0097]-[0100]; References disclose determining a context of the user interactions with the AR content based on the user interactions; generating a behavioral analysis of a user of the device based on the context of the user interaction; generating a predictive model of the user of the device based on the behavioral analysis; and modifying the AR content based on the predictive model of the user of the device. The generating of the AR content based on the tracking of the user interaction and predictive modelling for subsequent modification of the content interpreted as obtaining at least one virtual object on the moving path of the user representative object within the predetermined time; and defining the at least one virtual object as the at least one user-interactable object).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2018/0190020 A1) in view of Cui  (CN 107274469 A) as applied to claim 1 above, and further in view of Yuan (US 2020/0294307 A1, hereinafter referenced “Yuan”).

In regards to claim 9. Mullins in view of Cui  teach the mixed rendering system according to claim 8.
Mullins does not disclose but Cui  teaches



-wherein the client device further blends the additional image with the at least one rendered user-interactable object and the background scene frame as the visual content of the virtual environment (Cui , paragraphs [0036], [0040], and [0042]; Reference at paragraph [0036] discloses the process for splitting 3D model of VR application into dynamic interactive content and static content as taking game applications as an example, the dynamic interactive content is usually the player's character and weapons (i.e. user interactable object), and the static environment content is the virtual world where the player is located. Paragraph [0040] discloses step (5) The client compiles and loads the split interaction model and establishes a connection with the server. Paragraph [0042] discloses in Step (7) The client invokes the local GPU in real time to render the corresponding interactive content according to the interactive information of the user (interpreted as the blending of the user-interactable object and background scene frame)).
Mullins and Cui  does not disclose but Yuan teaches
-wherein the remote server is further configured to perform: determining a text-rich object in the virtual environment (Yuan, Fig. 1; Reference discloses step 102 for obtaining the target rich text); 
-rendering the text-rich object as an additional image (Yuan, Fig. 2; Reference discloses steps 204 and 206 for rendering the target rich text and conversion to an image); 
-and transmitting the additional image to the client device (Yuan, paragraph [0048]; Reference discloses the invoked rendering tool can be limited to an existing rendering tool in a system, and the file format of the target rich text can be a file format renderable by the existing rendering tool in the operating system. Therefore, rendering of a rich text can be transferred from a 3D engine layer to an API layer of a system),
Mullins and Cui  are combinable because they are in the same field of endeavor regarding augmented reality rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins to include the collaborative VR rendering features of Cui  in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences on mobile devices applicable to improving the mobile VR rendering system as taught in Mullins.
Mullins and Yuan are also combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins, in view of the collaborative VR rendering features of Cui , to include the rich text display features of Yuan in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences. Further incorporating the rich text display features of Yuan allows for use of a method in which rich text can be obtained, rendered using a rendering tool, converted to an image, and then texture mapped into an area of a 3D model which can be a virtual model of an AR scene providing a well-integrated text to be displayed without increasing load on the processing engine applicable to improving the VR rendering systems as taught in Mullins and Cui .

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2018/0190020 A1) in view of Cui  (CN 107274469 A) in view of Yuan (US 2020/0294307 A1) as applied to claims 9 and 12 above, and further in view of Lockhart (US 2017/0200315 A1, hereinafter referenced “Lockhart”)

In regards to claim 10. Mullins in view of Cui  in further view of Yuan teach the mixed rendering system according to claim 9.
Mullins, Cui , and Yuan does not disclose but Lockhart teaches
-wherein the remote server transmits the additional image and the background scene frame by using different streams with different frame rates (Lockhart, paragraph [0009]; Reference discloses one innovation includes a method for displaying live video on a virtual reality display. The method may include receiving, via a transceiver, a first subset of a video data signal at a first frame rate from a video data transmitter, wherein the first subset comprises a first portion of a scene captured by at least one stereoscopic pair of cameras. The method may include receiving, via the transceiver, a second subset of the video data signal at a second frame rate from the video data transmitter, wherein the second subset comprises a second portion of the scene).
Mullins and Cui are combinable because they are in the same field of endeavor regarding augmented reality rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins to include the collaborative VR rendering features of Cui in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences on mobile devices applicable to improving the mobile VR rendering system as taught in Mullins.
Mullins and Yuan are also combinable because they are in the same field of endeavor regarding 3D modelling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins, in view of the collaborative VR rendering features of Cui , to include the rich text display features of Yuan in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences. Further incorporating the rich text display features of Yuan allows for use of a method in which rich text can be obtained, rendered using a rendering tool, converted to an image, and then texture mapped into an area of a 3D model which can be a virtual model of an AR scene providing a well-integrated text to be displayed without increasing load on the processing engine applicable to improving the VR rendering systems as taught in Mullins and Cui .
Mullins and Lockhart are also combinable because they are in the same field of endeavor regarding augmented reality rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins, in view of the collaborative VR rendering features of Cui  in further view of the rich text display features of Yuan, to include the stereoscopic panoramic VR streaming features of Lockhart in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences. Further incorporating the rich text display features of Yuan allows for use of a method in which rich text can be obtained, rendered using a rendering tool, converted to an image, and then texture mapped into an area of a 3D model which can be a virtual model of an AR scene providing a well-integrated text to be displayed without increasing load on the processing engine. Adding the stereoscopic panoramic VR streaming features of Lockhart allows for transmission and display of a live streaming video on a VR headset in which different subsets of the stream regarding foreground and background portions can be provided at different frame rates for reduced bandwidth usage applicable to improving display of content in VR rendering systems as taught in Mullins and Cui.

In regards to claim 19. Mullins in view of Cui teach the mixed rendering method according to claim 12.
Mullins does not disclose but Cui teaches
-wherein the mixed rendering system further comprises a remote server connected to the client device, and the method further comprises: determining, by the remote server, a background part of the virtual environment; rendering, by the remote server, the background part as the background scene frame (Cui , paragraphs [0036], [0039], and [0042]; Reference at [0036] discloses a Step (1) Split the 3D model of the VR application into two parts: an interaction model and an environment model. They will correspond to the dynamic interactive content and static environment content of the VR application. The static environment interpreted as the background scene of the VR environment. Paragraph [0039] further details the server compresses the elements in the panorama set (for example, compressing each panorama into an I frame in H.264) (i.e. generation of background scene frames which are later received from the server by the client device see [0040]). Paragraph [0042] discloses the rendering of the interactive content pertaining to the panorama frames received at the client device from the server); 



-and blending, by the client device, the additional image with the at least one rendered user-interactable object and the background scene frame as the visual content of the virtual environment (Cui, paragraphs [0036], [0040], and [0042]; Reference at paragraph [0036] discloses the process for splitting 3D model of VR application into dynamic interactive content and static content as taking game applications as an example, the dynamic interactive content is usually the player's character and weapons (i.e. user interactable object), and the static environment content is the virtual world where the player is located. Paragraph [0040] discloses step (5) The client compiles and loads the split interaction model and establishes a connection with the server. Paragraph [0042] discloses in Step (7) The client invokes the local GPU in real time to render the corresponding interactive content according to the interactive information of the user (interpreted as the blending of the user-interactable object and background scene frame)).
Mullins and Cui does not disclose but Yuan teaches
-determining, by the remote server, a text-rich object in the virtual environment (Yuan, Fig. 1; Reference discloses step 102 for obtaining the target rich text);  
-rendering, by the remote server, the text-rich object as an additional image (Yuan, Fig. 2; Reference discloses steps 204 and 206 for rendering the target rich text and conversion to an image);  

Mullins, Cui, and Yuan does not disclose but Lockhart teaches
-transmitting, by the remote server, the background scene frame and the additional image to the client device, wherein the additional image and the background scene frame are transmitted by using different streams with different frame rates (Lockhart, paragraph [0009]; Reference discloses one innovation includes a method for displaying live video on a virtual reality display. The method may include receiving, via a transceiver, a first subset of a video data signal at a first frame rate from a video data transmitter, wherein the first subset comprises a first portion of a scene captured by at least one stereoscopic pair of cameras. The method may include receiving, via the transceiver, a second subset of the video data signal at a second frame rate from the video data transmitter, wherein the second subset comprises a second portion of the scene); 
Mullins and Lockhart are also combinable because they are in the same field of endeavor regarding augmented reality rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins, in view of the collaborative VR rendering features of Cui  in further view of the rich text display features of Yuan, to include the stereoscopic panoramic VR streaming features of Lockhart in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences. Further incorporating the rich text display features of Yuan allows for use of a method in which rich text can be obtained, rendered using a rendering tool, converted to an image, and then texture mapped into an area of a 3D model which can be a virtual model of an AR scene providing a well-integrated text to be displayed without increasing load on the processing engine. Adding the stereoscopic panoramic VR streaming features of Lockhart allows for transmission and display of a live streaming video on a VR headset in which different subsets of the stream regarding foreground and background portions can be provided at different frame rates for reduced bandwidth usage applicable to improving display of content in VR rendering systems as taught in Mullins and Cui.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2018/0190020 A1) in view of Cui  (CN 107274469 A) as applied to claims 1 and 12 above, and further in view of Callahan (US 2015/0281712 A1, hereinafter referenced “Callahan”).

In regards to claim 11. Mullins in view of Cui  in further view of Yuan teach the mixed rendering system according to claim 1.
Mullins and Cui  does not disclose but Callahan teaches
-wherein the client device is further configured to perform: in response to determining that a decoding error occurs at a first frame part of the background scene frame, obtaining a second frame part of a previous background scene frame, wherein the second frame part corresponds to the first frame part; and re-projecting the second frame part as a third frame part and replacing the first frame part with the third frame part (Callahan, paragraph [0016]; Reference discloses in response to receiving pieces of a frame, a computer system decodes the received frame pieces while waiting for other frame pieces to be received. The computer system detects the occurrence of a condition indicating that the frame is incomplete, the frame having at least one additional frame piece still to be received. Then, in response to detecting the occurrence, the computer system synthesizes frame pieces to replace those additional frame pieces yet to be received. The frame being incomplete relates to the decoding errors as the reprojection and replacing of frame parts relates to the synthesizing of frame pieces to replace the frame yet to be received.).
Mullins and Cui are combinable because they are in the same field of endeavor regarding augmented reality rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins to include the collaborative VR rendering features of Cui  in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences on mobile devices applicable to improving the mobile VR rendering system as taught in Mullins.
Mullins and Callahan are also combinable because they are in the same field of endeavor regarding displaying video content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins, in view of the collaborative VR rendering features of Cui , to include the frame synthesizing features of Callahan in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences. Further incorporating the frame synthesizing features of Callahan allows for use of a method for decoding incomplete frames where pieces are synthesized together to account for the occurrence of an incomplete frame preventing losses in visual fidelity applicable to improving the content presentation in VR rendering systems as taught in Mullins and Cui .

In regards to claim 20. Mullins in view of Cui  teach the mixed rendering method according to claim 12.
Mullins and Cui  does not disclose but Callahan teaches
-further comprising: in response to determining that a decoding error occurs at a first frame part of the background scene frame, obtaining a second frame part of a previous background scene frame, wherein the second frame part corresponds to the first frame part; and re-projecting the second frame part as a third frame part and replacing the first frame part with the third frame part (Callahan, paragraph [0016]; Reference discloses in response to receiving pieces of a frame, a computer system decodes the received frame pieces while waiting for other frame pieces to be received. The computer system detects the occurrence of a condition indicating that the frame is incomplete, the frame having at least one additional frame piece still to be received. Then, in response to detecting the occurrence, the computer system synthesizes frame pieces to replace those additional frame pieces yet to be received. The frame being incomplete relates to the decoding errors as the reprojection and replacing of frame parts relates to the synthesizing of frame pieces to replace the frame yet to be received).
Mullins and Callahan are also combinable because they are in the same field of endeavor regarding displaying video content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the predictive AR system features of Mullins, in view of the collaborative VR rendering features of Cui , to include the frame synthesizing features of Callahan in order to provide the user with a system that allows for use of a predictive augmented reality assistance system for rendering augmented reality content based on tracking user interactions and behavioral analysis for providing adjusted and modified content as taught by Mullins while incorporating the collaborative VR rendering features of Cui  in order divide VR content into dynamic and static content which is then compressed into panoramic frames at a server for subsequent superimposition upon request of the user during use of VR applications for providing higher quality, immersive VR experiences. Further incorporating the frame synthesizing features of Callahan allows for use of a method for decoding incomplete frames where pieces are synthesized together to account for the occurrence of an incomplete frame preventing losses in visual fidelity applicable to improving the content presentation in VR rendering systems as taught in Mullins and Cui.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619